  .•

                   Case 1:18-cv-08791-LLS Document 79            Filed 10/30/20 Page 1 of 3
. D OR IGIN        L

                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK


       THE RICK NELSON COMPANY, LLC,                           Case No.: I : l 8-cv-08791-LLS

                              Plaintiff,
                                                                                                                      i1
                       v.
                                                                                    DOCl \ If " f
       SONY MUSIC ENTERTAINMENT,                                                    ELH 1 KU"\I CALLY PILED
                                                                                    DOC#:                         ,
                              Defendant.                                            DATE FILED:      f/2~/   2/




       feP;tlP:OPl:)-1 ORDER GRANTING CLASS COUNSEL'S MOTION FOR ATTORNEYS'                                   LLS
                            FEES, COSTS, AND SERVICE PAYMENT



              This matter having come before the Court on May 25, 2021, the Court having considered

       all papers filed and proceedings held in connection with Plaintiffs Motion For Attorneys ' Fees,

       Costs, and Service Payment, and notice having been given to the Class as required by the Court's

       September 16, 2020 Preliminary Approval Order (ECF No. 68), the Court finds and orders as

       follows:

              1.       The Court has jurisdiction over the subject matter of the Action and over all

                       parties to the Action, including all members of the Class.

              2.       Notice of the fee and expense application was provided to Class Members in a

                       reasonable manner, and such Notice complies with Rule 23(h)(l) of the Federal

                       Rules of Civil Procedure. The Notice mailed to Class Members stated that Class

                       Counsel would apply to the Court for an award of attorneys ' fees not to exceed


                                                                                                              Lc.S
                       expenses incurred in the prosecution of the case, not to exceed $60,000.00.
     Case 1:18-cv-08791-LLS Document 79 Filed 10/30/20 Page 2 of 3




     3. Class       Counsel   1s   hereby   awarded   attorneys '   fees   in   the   amount        of

        $   '-t )_ 3]!" 3 J"b
                I          ,
                              Sil Having reviewed Class Counsel's application, the Court                   t: L     ~

        finds the requested amount of attorneys ' fees to be fair, reasonable and

        appropriate pursuant to Goldberger v. Integrated Res., Inc. , 209 F.3d 43 (2d Cir.

        2000), and other applicable case law. The Court finds that the requested fee award

        of $4,233,333.33, equal to one-third of the common fund created relating to the

         retrospective portion of the settlement, is appropriate after considering, among

         other things: (a) the time and labor expended by counsel; (b) the magnitude and

         complexities of the litigation; (c) the risk of the litigation; (d) the quality of

         representation; (e) the requested fee in relation to the settlement; and (f) public

         policy considerations. The Court further finds the fee award in line with other

         settlements of this nature in this District. The Court has confirmed the

         reasonableness of the fee request by conducting a lodestar cross-check using

         current hourly rates which are appropriate for this District. Furthermore, class

         counsel has advised that they expect to perform more work after filing Plaintiffs

         Motion for Attorneys' Fees, Costs, and Service Payment, and even after entry of

         the instant order.

4.       Class Counsel's request for litigation expenses in the amount of$        27   1
                                                                                           <.j   z.7,1t_        L- \.. S

         is hereby approved. The Court finds these expenses to be reasonable, appropriate

         and necessarily incurred for the prosecution and resolution of the Action.

5.       Plaintiff The Rick Nelson Company LLC is hereby awarded a service payment in

         the amount of$       '2 5I D o;.~he Court finds this award to be justified under the               l     L- S

         facts of this case and consistent with applicable legal authorities and that the class




                                             2
         Case 1:18-cv-08791-LLS Document 79 Fil ed 10/30/20 Page 3 of 3




             received notice of the request which stated that a service payment of $25 ,000.00

            would be sought.

    6.      The Claims Administrator, JND Legal Administration ("JND"), has performed

             the notice and claims administration services so as to effectuate the terms of the

             settlement and as ordered by the Court. As a result, JND ' s fees and expenses in

             the amount of $    'l:3 , l/ CJ o,,   :4s hereby approved. The Court finds these     L L ')
             expenses to be reasonable, appropriate and necessarily incurred.

    IT IS SO ORDERED.




DATED:      tn,        bS,      U21                       ltrk'- ·_,   L. sf~
                                                   HON. LOUIS L. STANTON




                                                   3
